IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs May 6, 2014

                 JOSEPH POLLARD v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                  No. 06-04223   Honorable Paula L. Skahan, Judge


                No. W2013-01398-CCA-R3-PC - Filed August 27, 2014


The Petitioner, Joseph Pollard, appeals the Shelby County Criminal Court’s denial of post-
conviction relief. He was convicted of first degree murder, attempted voluntary
manslaughter, and aggravated assault and received an effective sentence of life with the
possibility of parole. In this appeal, the Petitioner contends that he received ineffective
assistance of trial counsel due to trial counsel’s failure to qualify an expert witness or
anticipate the trial court’s rejection of the witness’s qualifications. The Petitioner further
claims that appellate counsel was ineffective due to his failure to include the same issue on
direct appeal. Upon our review, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which JOSEPH M. T IPTON,
P.J., and A LAN E. G LENN, J., joined.

Varonica R. Cooper, Memphis, Tennessee, for the Petitioner-Appellant, Joseph Pollard.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Kevin Rardin, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

        The Petitioner was indicted by a Shelby County jury for first degree murder, attempted
voluntary manslaughter, and aggravated assault following the fatal shooting of his ex-
girlfriend, Katrina Hayes. The shooting occurred in the victim’s driveway in front of her two
teenage children, each of whom testified at trial as eyewitnesses to their mother’s death.
K.H., the victim’s daughter testified that
       the [Petitioner], pulled into [their] driveway behind them, blocking them in the
       carport. He came up to the victim’s door and demanded that she get out of the
       car and “stop f---ing with him.” K.H. saw a gun in his hands. The victim
       pleaded with him and told her children to run. As K.H. and her brother were
       getting out of the car and running away, she heard three shots. She and her
       brother ducked behind the defendant’s car, but then her brother ran across the
       yard, and the defendant fired a shot at him. They both began running down the
       street, and the defendant got into his car and drove away in the opposite
       direction. K.H. called 911 and was present when the paramedics arrived and
       began working on the victim. K.H. testified that the victim had dated the
       defendant for approximately one year, but she had ended the relationship the
       week prior to her death because the defendant began using crack cocaine.

              On cross-examination, K.H. agreed that she originally told police that
       she did not see the gun.

State v. Joseph Pollard, No. W2008-02436-CCA-R3-CD, 2010 WL 1874641, at *1 (Tenn.
Crim. App. May 11, 2010), perm. app. denied (Tenn. Nov. 10, 2010).

        A.H., the victim’s son, corroborated K.H.’s testimony and testified that he was not
injured when the defendant shot at him. Id. A patrolman with the Memphis Police
Department responded to the victim’s house, observed the victim lying in a pool of blood on
the ground next to her van, and spoke to the victim about what happened. Id. The victim
was alert and in non-critical condition when the ambulance transported her. Id. The
Petitioner was taken into custody the next day on an unrelated charge. Id. at *2. At the time
of his arrest, the Petitioner was in possession of a loaded Ruger pistol, which was later found
to be consistent with the bullet cartridges retrieved from the scene of the shooting. Id. After
he was advised of his Miranda rights, the Petitioner told an investigator “that he had seriously
messed up” and “that [the investigator] knew very well that he didn’t need to give a statement
because his butt was going to rot in jail.” Id.

       The proof from the Petitioner’s trial most relevant to the issues raised in his petition
for post-conviction relief pertains to the medical testimony provided by Dr. Karen E.
Chancellor, the Shelby County Medical Examiner, and Dr. O’Brian Cleary (O.C.) Smith, a
forensic pathologist and former Shelby County Medical Examiner, an expert offered by the
defense.

               [Dr. Chancellor] testified that the victim received two gunshot wounds.
       One entrance wound was located on the left side of the victim’s abdomen. The
       bullet passed through her body, damaging blood vessels, internal organs and

                                              -2-
       bones, and exited through her left buttock. The second entrance wound was
       located on the back of the victim’s right arm. The bullet broke the bones in the
       arm and exited through the front of the arm. Dr. Chancellor testified that the
       gunshot wound to the victim’s abdomen caused hemorrhaging that resulted in
       her death.

              On cross-examination, Dr. Chancellor testified that the victim was in
       exploratory surgery for three hours after the shooting. The surgeons estimated
       that she lost twelve liters of blood. Dr. Chancellor said that the normal human
       body holds five liters of blood. Dr. Chancellor testified that both of the
       victim’s wounds were perforated, meaning the bullet exited the body.

       ....

              [Dr. Smith] testified that one .45 caliber round would have been capable
       of causing both of the victim’s gunshot wounds by entering and exiting her
       arm and then entering and exiting her torso. He further testified that the victim
       expired approximately two hours after arriving at the Regional Medical Center.

              On cross-examination, Dr. Smith said that it was possible that two
       bullets caused the victim’s wounds. He did not disagree with the victim’s
       cause of death.

Id. at *2-3. The jury convicted the Petitioner as charged, and he appealed to this court. See
id. On direct appeal, the Petitioner argued that the evidence was insufficient to support his
convictions and that the trial court erred in denying his motion for new trial based on
comments made by the prosecutor during closing argument. Id. at *1. Significantly, the
Petitioner “[did] not dispute that he fired the bullet that struck [the victim].” Id. at *4.
Rather, the Petitioner maintained that the evidence was insufficient to prove premeditation
because of Dr. Smith’s testimony that one bullet could have caused all of the victim’s injuries
and because K.H. and A.H. testified that they were not watching when the defendant shot the
victim. Id. The Petitioner’s convictions were affirmed by this court, and his application for
permission to appeal to the Tennessee Supreme Court was denied on November 10, 2010.

       On October 29, 2011, the Petitioner filed a pro se petition for post-conviction relief
alleging numerous grounds of ineffective assistance of counsel. He was appointed counsel
by the post-conviction court, and an amended petition was filed on March 22, 2012. A
hearing was held on the amended petition on February 27, 2013.




                                              -3-
       At the hearing on the petition for post-conviction relief, the Petitioner testified that
he was represented by two attorneys, trial counsel and co-counsel. He said that trial counsel
visited with him “quite a few” times prior to trial. However, co-counsel was with trial
counsel during the visits only “sometimes.” The Petitioner said that he told counsel and co-
counsel that the victim’s children lied at the preliminary hearing. The Petitioner testified that
the victim’s children said that “they see me standing there [two feet from the victim and]
shoot three times.” Without further elaboration, the Petitioner said that counsel and co-
counsel failed to question the children or inform the jury about it. The Petitioner also
complained about other inconsistencies in the proof at trial and said that he unsuccessfully
attempted to discuss these issues with appellate counsel. Regarding appellate counsel, the
Petitioner said that he “never talked with that attorney.”

        Counsel testified that she had been a criminal defense attorney for nearly twenty years.
She explained that the Petitioner was initially facing the death penalty; therefore, he was
represented by the Shelby County Public Defender’s capital defense team. She remained on
the Petitioner’s case after the State withdrew the death penalty notice because it was too close
to the Petitioner’s trial date. She said that co-counsel also represented the Petitioner as her
“junior partner.” Counsel testified that it was difficult to prepare for trial because the
Petitioner “would not really cooperate[.]”

        In explaining the evidence presented at trial, counsel said that the paramedics did not
know the extent of the victim’s injuries when they arrived. She recalled that the victim was
transported in noncritical condition, which was significant because the paramedics did not
realize the victim’s injuries were “mortal.” Counsel employed Dr. O.C. Smith as an expert
to determine (1) whether a single bullet could have caused the injuries to the victim and (2)
whether the victim would have survived had she received medical attention sooner. Counsel
testified that the State objected to Dr. Smith testifying as an expert “in that field.” She
explained that the trial court conducted a hearing on the issue, heard their offer of proof, and
sustained the objection of the State.

        On cross-examination, counsel explained that the purpose of Dr. Smith’s testimony
was twofold. Dr. Smith was offered and permitted to testify as an expert in ballistics and
guns in order to demonstrate that the victim’s wounds could have been caused by a single
bullet, rather than two or three bullets. Counsel believed this would mitigate the element of
premeditation. Counsel also attempted to qualify Dr. Smith as an expert in advanced trauma
and life support (ATLS) in order to support her theory that had the paramedics intervened
sooner the victim may have survived. Counsel agreed that she did not anticipate the trial
court not allowing Dr. Smith to testify in this regard. She further agreed that she did not
“look for another expert” to replace Dr. Smith. Asked if she would have done anything



                                               -4-
differently regarding her “intervening factor” defense theory, counsel replied, “I can’t think
of anything differently I would have done.”

        Appellate counsel testified that he had been practicing law for nearly thirty years, with
an emphasis on appellate work for almost four years. He conceded that he did not meet with
the Petitioner prior to filing the direct appeal in this case. Appellate counsel said that he did
not include the issue of whether the trial court erred in refusing to allow Dr. Smith to testify
as an expert in ATLS in the direct appeal because the trial court, in fact, allowed Dr. Smith
to testify. Dr. Smith’s testimony was limited to forensic pathology and ballistics. The trial
court refused to qualify Dr. Smith as an ATLS expert because Dr. Smith had not practiced
in this field for twelve years, and he had never testified as an expert in this area.
Additionally, appellate counsel said that this issue was subject to the trial court’s discretion,
and he did not believe that the trial court had abused its discretion. Based on these
considerations, appellate counsel opined that the issue “was [not] going anywhere.”

       At the close of the hearing, there was some discussion of a continuance in order to
allow co-counsel to testify. However, as noted in the State’s brief, there is no transcript
containing co-counsel’s testimony in the appellate record. On April 26, 2013, the post-
conviction court denied relief by written order, and the Petitioner timely filed the instant
appeal.

                                                ANALYSIS

        The Petitioner contends that he received ineffective assistance of both trial and
appellate counsel due to (1) trial counsel’s failure to qualify an expert witness needed for a
critical defense issue and (2) appellate counsel’s failure to include certain issues on appeal.1
The State contends that he received effective assistance at trial and on direct appeal. We
agree with the State.

      Post-conviction relief is only warranted when a petitioner establishes that his or her
conviction is void or voidable because of an abridgement of a constitutional right. T.C.A.
§ 40-30-103 (2012). The Tennessee Supreme Court has held:

               A post-conviction court’s findings of fact are conclusive on appeal
        unless the evidence preponderates otherwise. When reviewing factual issues,
        the appellate court will not re-weigh or re-evaluate the evidence; moreover,
        factual questions involving the credibility of witnesses or the weight of their

        1
          A litany of other issues were included in the petition for post-conviction relief. However, the
Petitioner has not included these issues in his brief to this court. Accordingly, these issues have been waived.

                                                      -5-
       testimony are matters for the trial court to resolve. The appellate court’s
       review of a legal issue, or of a mixed question of law or fact such as a claim
       of ineffective assistance of counsel, is de novo with no presumption of
       correctness.

Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006) (internal quotation marks and citations
omitted). “The petitioner bears the burden of proving factual allegations in the petition for
post-conviction relief by clear and convincing evidence.” Id. (citing T.C.A. § 40-30-110(f)
(2012); Wiley v. State, 183 S.W.3d 317, 325 (Tenn. 2006)). Evidence is considered clear and
convincing when there is no serious or substantial doubt about the accuracy of the
conclusions drawn from it. Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998)
(citing Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)).

       Vaughn further repeated well-settled principles applicable to claims of ineffective
assistance of counsel:

              The right of a person accused of a crime to representation by counsel
       is guaranteed by both the Sixth Amendment to the United States Constitution
       and article I, section 9, of the Tennessee Constitution. Both the United States
       Supreme Court and this Court have recognized that this right to representation
       encompasses the right to reasonably effective assistance, that is, within the
       range of competence demanded of attorneys in criminal cases.

Vaughn, 202 S.W.3d at 116 (internal quotation marks and citations omitted).

       In order to prevail on an ineffective assistance of counsel claim, the petitioner must
establish that (1) his lawyer’s performance was deficient and (2) the deficient performance
prejudiced the defense. Id. (citing Strickland v. Washington, 466 U.S. 668, 687 (1984);
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). “[A] failure to prove either deficiency
or prejudice provides a sufficient basis to deny relief on the ineffective assistance claim.
Indeed, a court need not address the components in any particular order or even address both
if the defendant makes an insufficient showing of one component.” Goad v. State, 938
S.W.2d 363, 370 (Tenn. 1996) (citing Strickland, 466 U.S. at 697). The same principles
apply in determining the effectiveness of trial and appellate counsel. Campbell v. State, 904
S.W.2d 594, 596 (Tenn. 1995).

       A petitioner successfully demonstrates deficient performance when the clear and
convincing evidence proves that his attorney’s conduct fell below “an objective standard of
reasonableness under prevailing professional norms.” Id. at 369 (citing Strickland, 466 U.S.
at 688; Baxter, 523 S.W.2d at 936). Prejudice arising therefrom is demonstrated once the

                                             -6-
petitioner establishes “‘a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different. A reasonable probability is a
probability sufficient to undermine confidence in the outcome.’” Id. at 370 (quoting
Strickland, 466 U.S. at 694).

       We note that “[i]n evaluating an attorney’s performance, a reviewing court must be
highly deferential and should indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.” State v. Burns, 6 S.W.3d 453,
462 (Tenn. 1999) (citing Strickland, 466 U.S. at 689). Moreover, “[n]o particular set of
detailed rules for counsel’s conduct can satisfactorily take account of the variety of
circumstances faced by defense counsel or the range of legitimate decisions regarding how
best to represent a criminal defendant.” Strickland, 466 U.S. at 688-89. However, this
“‘deference to matters of strategy and tactical choices applies only if the choices are informed
ones based upon adequate preparation.’” House v. State, 44 S.W.3d 508, 515 (Tenn. 2001)
(quoting Goad, 938 S.W.2d at 369).

        The Petitioner contends that he received ineffective assistance of trial counsel due to
trial counsel’s failure to qualify Dr. Smith as an expert or obtain another qualified expert to
testify regarding the “intervening factor” defense. The State responds that trial counsel was
not deficient in failing to qualify Dr. Smith as an expert. In regard to this issue, the post-
conviction court stated:

               One of trial counsel’s theories of defense was that Petitioner should not
       have been found guilty for murder because the victim should not have died
       from the shot(s) alone– better medical care could have saved her life. Planning
       to present this theory, trial counsel called an expert witness, but the trial court
       refused to admit the witness as an expert in emergency trauma, and limited the
       expert testimony to forensic analysis. The trial court’s reasoning was that the
       expert had not practiced in the emergency trauma field since 1995 – thirteen
       years prior to the trial. Trial counsel was unable to secure a replacement
       expert on this point. Petitioner thus argues that trial counsel was ineffective
       for failing to recognize that the expert was unqualified to speak on that specific
       theory of defense.

              While it is possible that this oversight could constitute unreasonable
       performance on trial counsel’s part, Petitioner fails to present enough evidence
       to establish prejudice. Without further explanation, Petitioner concludes that
       the witness’s testimony would have changed the outcome of the trial. He does
       not delve into what exactly the witness would have said if allowed to testify
       (or what a replacement expert would have said); he merely asserts that the

                                               -7-
       absence of this testimony prejudiced the outcome. But without knowing the
       degree of confidence with which an expert would have supported trial
       counsel’s defense theory, this Court is left to speculate on the strength of the
       influence of that lost testimony. And speculation is insufficient to establish a
       ‘reasonable probability’ that the outcome would have been different; thus,
       Petitioner has not established prejudice here. (Internal citations omitted).

          The only testimony regarding the “intervening factor” defense was from the offer of
proof by Dr. O.C. Smith, which was provided as an exhibit to the post-conviction court. We
recognize that Dr. Smith’s qualifications as an expert in the field of ATLS were rejected by
the trial court. However, even considering the testimony that he provided, the Petitioner
would not prevail. According to Dr. Smith, there was a “critical gap” in the reports he
reviewed; namely, the time at which the EMS actually departed the original scene, the report
from the morbidity and mortality conference, and the report of the operation and discharge
summary. Without this information, Dr. Smith expressed uncertainty that the “outcome
would be different” or that the victim would have survived. Asked pointedly if it was his
opinion had the victim received “surgery earlier she would have lived from this injury,” Dr.
Smith said, “No, sir. My opinion is that there are . . . other circumstances that should be
brought to the jury for their consideration. I cannot tell you and no one can tell you that this
is . . . the reason why she died.”

        Moreover, we interpret the Petitioner’s “intervening factor” defense as an attack on
the proximate cause of the victim’s death, which is a factual issue to be determined by the
trier of fact based on the evidence at trial. State v. Randolph, 676 S.W.2d 943, 948 (Tenn.
1984). It has long been settled that a “defendant cannot escape the consequences of his
wrongful act by relying upon a supervening cause when such cause naturally resulted from
his wrongful act.” Letner v. State, 299 S.W. 1049, 1051 (1927) (citing Corpus Juris);
Odeneal v. State, 157 S.W. 419, 421 (1913). In addition, “[o]ne who unlawfully inflicts a
dangerous wound upon another is held for the consequences flowing from such injury,
whether the sequence be direct or through the operation of intermediate agencies dependent
upon and arising out of the original cause.” Odeneal, 157 S.W. at 421. When a defendant
seeks to break the chain of causation based on a supervening cause, the victim’s death must
be so “unexpected, unforeseeable or remote” that the defendant’s actions could not legally
be the cause of the death. Randolph, 676 S.W.2d at 948. Negligent medical treatment
received as a result of a defendant’s criminal conduct is foreseeable and will not break the
chain of causation. Anthony Bond v. State, No. W2011-02218-CCA-R3-PC, 2013 WL
275681 (Tenn. Crim. App. Jan 24, 2013) (citing People v. Saavedra–Rodriguez, 971 P.2d
223, 226 (Colo.1999), perm. app. denied (Tenn. Jun 11, 2013)).




                                              -8-
       It was undisputed at trial that the Petitioner shot the victim on the day of the offense.
On the same day, the victim was transported to the hospital and died within three hours of
her arrival. Drs. Chancellor and Smith agreed that the victim died as a result of a gunshot
wound. Based on these facts, the victim’s death was not unexpected, unforeseeable, or a
remote consequence of the Petitioner’s actions. But for the Petitioner’s act of shooting the
victim, she would not have needed medical assistance or intervention. As such, we conclude
that any delay in the victim receiving medical treatment on the day of the shooting was not
an intervening cause that absolved the Petitioner of criminal responsibility. See Andrew
Thomas v. State, No. W2008-01941-CCA-R3-PC, 2011 WL 675936 (Tenn. Crim. App. Feb.
23, 2011) (concluding that trial counsel was not ineffective for failing to call a medical
expert to challenge the victim’s cause of death), perm. app. denied (Tenn. Aug. 25, 2011).
Therefore, viewing the proof in the light most favorable to the State, a rational jury could
have found that the Petitioner fatally shot the victim, which was the proximate cause of her
death. The Petitioner has failed to demonstrate prejudice. He is not entitled to relief.

       Next, the Petitioner argues that appellate counsel was deficient in failing to include
the above issue – whether the trial court erred in refusing to allow Dr. O.C. Smith to testify
as an expert in the field of ATLS – in his direct appeal. The same principles that apply to
determining whether trial counsel was ineffective apply when determining the effectiveness
of appellate counsel. Campbell v. State, 904 S.W.2d at 594, 596 (Tenn. 1995). A petitioner
alleging ineffective assistance of appellate counsel must prove both that (1) appellate counsel
was objectively unreasonable in failing to raise a particular issue on appeal, and (2) absent
counsel’s deficient performance, there was a reasonable probability that the petitioner’s
appeal would have been successful. See e.g., Smith v. Robbins, 528 U.S. 259 (2000). If a
claim of ineffective assistance of counsel is based on the failure to raise a particular issue,
the reviewing court must determine the merits of the issue. Carpenter v. State, 126 S.W.3d
879, 887 (Tenn. 2004). If an issue has no merit or is weak, counsel’s performance will not
be deficient for failure to raise it, and the petitioner will have suffered no prejudice. Id.
Appellate counsel is not constitutionally required to raise every conceivable issue on appeal,
and the determination of which issues to raise is generally within counsel’s sound discretion.
Id.

        The Petitioner maintains that he suffered prejudice because he would have prevailed
on appeal based on State v. Thomas, 158 S.W.3d 361, 416 (Tenn. 2005). The defendants in
Thomas were convicted of first degree felony murder during the perpetration of a robbery.
They saw an armored truck guard with a money deposit bag leaving a drug store in Memphis.
Thomas, 158 S.W.3d at 373. Defendant Thomas ran up, shot the guard in the back of the
head, grabbed the deposit bag, and jumped into a white car being driven by Defendant Bond.
Id. at 374. The guard, the victim in the case, did not immediately die from the gunshot
wound to the back of his head. However, the gunshot damaged his spinal cord and resulted

                                              -9-
in paraparesis (a profound weakness in one’s abdomen and legs) and neurogenic bladder (a
loss of bladder and bowel control due to nerve damage). Two and a half years after the
shooting, the victim died. Id. The medical examiner for Shelby County, Tennessee, Dr. O.C.
Smith, considered the victim’s death a homicide and testified that the cause of death was
sepsis, “secondary to the rupture of his bladder resulting from spinal cord injury caused by
the gunshot wound to his head.” Dr. Smith stated that the “infection from the ruptured
bladder” could be “directly related back to [the] gunshot wound.” Id. at 374.

         The Petitioner essentially argues that if Dr. Smith was qualified by the State as an
expert in Thomas and permitted to testify regarding the circumstances of the victim’s death,
i.e. intervening factors or the lack thereof, then the Petitioner should have been able to do the
same in his trial. The Petitioner insists that Dr. Smith should have been permitted to testify
as to the course of the victim’s treatment after she was shot based solely on his certification
as an expert in the area of forensic and clinical pathology. We begin our analysis of this
issue by acknowledging that the substance of Dr. Smith’s testimony in Thomas was indeed
similar to the testimony sought to be admitted in the instant case. However, it appears that
Dr. Smith testified in Thomas as the Shelby County Medical Examiner, not as an ATLS
expert. The trial court in this case rejected Dr. Smith’s expertise in the area of ATLS
because Dr. Smith had not maintained this speciality for twelve years, and he had never
previously testified as an ATLS expert.

        Appellate counsel aptly testified at the post-conviction hearing that he did not raise
this issue on appeal because he did not believe that the trial court had abused its discretion
in denying relief on this issue. Based upon our review, we agree. State v. Ballard, 855
S.W.2d 557, 562 (Tenn.1993); State v. Davis, 872 S.W.2d 950, 954 (Tenn. Crim. App.1993)
(noting that the qualification, admissibility, relevancy, and competency of expert testimony
are matters largely left to the discretion of the trial court and will be overturned on appeal if
arbitrarily exercised). Moreover, we have previously concluded that any delay in the victim
receiving medical attention did not absolve the Petitioner of criminal responsibility in this
case. Thus, the Petitioner is unable to show that any error in failing to raise this issue on
appeal would have effected the outcome of his case. Because the Petitioner has failed to
demonstrate deficient performance of appellate counsel or prejudice arising therefrom, he
is not entitled to relief.

                                          CONCLUSION

       Upon review, the judgment of the post-conviction court is affirmed.

                                            _______________________________
                                            CAMILLE R. McMULLEN, JUDGE

                                              -10-